DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 1-2 and 4-9 of this application is patentably indistinct from claims 1-8 of Application No. 16/711,377.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of copending Application No. 16/711,377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the current application are found in the ‘377 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 16/711,377				Application 16/711,381
1. A millimeter wave LTCC filter, comprising: system ground layers comprising a first system ground layer, a second system ground layer, a third system ground layer, a fourth system ground layer, and a fifth system ground layer that are sequentially stacked from top to bottom at intervals, wherein two adjacent layers of the system ground layers define a closed resonant cavity, and five layers of the system ground layers sequentially define, from top to bottom, a first closed resonant cavity, a second closed resonant cavity, a third closed resonant cavity, and a fourth closed resonant cavity that have same peripheral dimensions and communicate with each other; metallized vias comprising, in a direction in which the system ground layers are stacked, a plurality of first metallized vias penetrating the first closed resonant cavity, a plurality of second metallized vias penetrating the second closed resonant cavity, a plurality of third metallized vias penetrating the third closed resonant cavity, and a plurality of fourth metallized vias penetrating the fourth closed 






4. The millimeter wave LTCC filter as described in claim 2, wherein the first probe is inserted into the first closed resonant cavity from a geometric center of the first system ground layer; and the second probe is inserted into the fourth closed resonant cavity from a geometric center of the fifth system ground layer.
4. The millimeter wave LTCC filter as described in claim 2, wherein a center-to-center distance between two adjacent ones of the plurality of 






7. The millimeter wave LTCC filter as described in claim 6, wherein the two second rectangular through holes are located within a region defined by the plurality of second metallized vias; the two third rectangular through holes are located within a region defined by the plurality of third metallized vias, and the two second rectangular through holes and the two third rectangular through holes are staggered.

8. The millimeter wave LTCC filter as described in claim 7, wherein the two second rectangular through holes are respectively located on two opposite sides of a short axis of the second system ground layer; and the two third rectangular through holes are respectively located on two opposite sides of a long axis of the third system ground layer.
8. The millimeter wave LTCC filter as described in claim 1, further comprising a substrate layer sandwiched between two adjacent ones of the system ground layers, wherein the substrate layer is made of an LTCC material.
9. The millimeter wave LTCC filter as described in claim 1, further comprising a 9substrate layer sandwiched between two adjacent ones of the system ground layers, wherein the substrate layer is made of an LTCC material.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845